Citation Nr: 1813924	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-05 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a rating in excess of 20 percent disabling for residuals, fracture, lumbar vertebra.

2. Entitlement to an earlier effective date prior to December 4, 2003 for the award of a 20 percent evaluation for residuals, fracture, lumbar vertebra.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel



INTRODUCTION

The Veteran served on active duty in from January 1951 to September 1971. 

This case comes before the Board of Veterans' Appeals (Board) from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied the issue on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. For the period under review, the Veteran's residuals, fracture, lumbar vertebra (lumbar spine disability) has been manifested by 90 degrees of forward flexion, no spinal ankylosis, or intervertebral disc syndrome (IVDS).

2.  The Veteran's has left lower extremity radiculopathy associated with his service-connected lumbar spine disability that is manifested by mild incomplete paralysis of the sciatic nerve.

3.  The Veteran's has right lower extremity radiculopathy associated with his service-connected lumbar spine disability that is manifested by mild incomplete paralysis of the sciatic nerve.

4. An unappealed March 2004 rating decision assigned an effective date of December 4, 2003 for the award of an increased rating to 20 percent for the Veteran's service-connected lumbar spine disability; CUE in that decision is not alleged in any currently pending claim.




CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for residuals, fracture, lumbar vertebra have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5237 (2017).

2. The criteria for the award of a separate compensable rating of 10 percent, but no higher, are met for left lower extremity radiculopathy.   38 U.S.C. § 1155, 5103, 5107 (West 2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for the award of a separate compensable rating of 10 percent, but no higher, are met for right lower extremity radiculopathy.   38 U.S.C. § 1155, 5103, 5107 (West 2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

4. The Veteran's freestanding claim seeking an effective date prior to December 4, 2003 for the award of an increased rating to 20 percent for his service-connected lumbar spine disability lacks legal merit.  38 U.S.C.A. §§ 7105, 5109A; 38 C.F.R. § 20.101 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends that his residuals, fracture, lumbar vertebra have worsened.  See VA 21-526EZ Fully Developed Claim for Compensation.

The Veteran's residuals, fracture, lumbar vertebra disability is rated under DCs 5010-5237.  38 C.F.R. § 4.71a, DCs 5010-5237 (2017).  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27

The Board initially notes that the applicable rating criteria for the spine, found at 38 C.F.R. § 4.71a, were amended effective September 26, 2003. See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003). Because the Veteran's increased rating claim was received by the RO in February 2015 (see a February 2015 Statement in Support of Claim filed with VA before it was required that claims must be filed on the forms prescribed by the Secretary), only the revised rating criteria are applicable in the instant case.  Therefore, to the extent the Veteran has argued that he should be rated under former Diagnostic Codes during the period under appeal, the Board is prohibited from doing so by dint of the date the Veteran filed his claim for increase.  

Under the applicable criteria, residuals, fracture, lumbar vertebra is rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. Id.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent rating is if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note (1) to the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.
Under the rating schedule, Intervertebral Disc Syndrome (IVDS) (preoperatively or postoperatively) is to be rated either under the Formula for Rating Intervertebral Disc Syndrome based on "incapacitating episodes "or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243.  In this case IVDS is not shown by the record during the period under review, nor are any instances of doctor-prescribed bed rest.  As such, the Veteran's disability will be rated under the General Rating Formula.  

After a full review of the record, the Board concludes that a rating in excess of 20 percent under the General Rating Formula is not warranted.

In a February 2015 VAMC treatment record, the Veteran stated that he "deals with a lot of back pain from a military related injury."   In January 2017, the Veteran attended a VA back (thoracolumbar) examination.  Upon examination, forward flexion ended at 90 degrees, extension ended at 10 degrees, right and left lateral flexion ended at 10 degrees, and right and left lateral rotation ended at 20 degrees.  No objective pain was noted on examination, to include in weight bearing.  No ankylosis or IVDS was found on examination.  Repetitive range of motion testing produced no additional loss in range of motion testing.  There was no guarding, muscle spasms or tenderness noted on examination.  X-rays did show the presence of arthritis.  

The Board has considered the Court's holding in Deluca, the Veteran's lay statements of having pain and limitation of motion of the spine, and the objective testing results at the January 2017 VA examination, and finds no additional functional impairment present during the period under review that would warrant the assignment of an increased rating to 40 percent.  Although flare-ups were noted to exist, the Veteran specifically reported that they occurred only one week out of the year, resulting in incapacitation and use of a walker.  Even accepting the Veteran is completely incapacitated due to his back during a flare-up one week out of the year, the Board finds in this case that a one week interval of such severity would not warrant an increased rating under the Deluca factors to 40 percent.    Moreover, as the frequency of flares is limited to only seven consecutive days out of the year, additional range of motion testing for the purposes of determining functional impairment during flares would not avail the Veteran.  

Based on the evidence of record, the Board finds that a 20 percent rating and no higher is warranted for the entire appeal period.  The disability picture presented is best approximated by the currently assigned rating.  At no point in the appellate period does the evidence show, or does the Veteran allege that his back disability manifested in forward flexion of 30 degrees or less or ankylosis.  

Significantly however, the Veteran has argued that his lumbar spine disability manifests in shooting pain and weakness down his legs, and the objective evidence of records supports this assertion.  As noted above, under Note (1) to the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Significantly, the Veteran has submitted EMG test results dating in 2015 indicating the presence of chronic left L2-3 radiculopathy and chronic right L5-S1 radiculopathy.  See the January 7, 2015 EMG nerve study reports.  Dr. K.M. noted in a February 25, 2015 letter that EMG and nerve conduction studies showed a "chronic L2-L3 radiculopathy on the left and chronic L5-S1 radiculopathy bilaterally, both of which are service-connected and a result of this compression fracture[] in his lumbar spine."  Dr. K.M. indicated that he has pain shooting down his sciatic nerve.  

Although the January 2017 VA examiner did not independently identify a lumbar radiculopathy disability, the examiner did reference these 2015 EMG test results and noted that the Veteran's lower extremity weakness/limitation could be a result of several factors, one of which was chronic L2-3 radiculopathy.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520 [paralysis of the sciatic nerve], a 10 percent rating is granted for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 40 percent rating for moderately severe incomplete paralysis, a 60 percent rating for severe incomplete paralysis with muscular atrophy, and an 80 percent rating for complete paralysis of the sciatic nerve.  
At the January 2017 VA examination and at other times during the appeal period, the Veteran has described symptoms of weakness and radiating pain down his legs.  Upon examination, the January 2017 VA examiner noted that there was no muscle atrophy, and the Veteran had 1+ deep tendon reflexes in both the right and left ankles and knees.  Sensory examination was shown to be normal at the right and left upper anterior thigh, thigh/knee, lower leg/ankle, and feet/toes.  Straight leg raising tests were negative on both sides.  Complete paralysis with foot drop is neither shown nor alleged.  

In light of these findings, taking into account the Veteran's complaints of pain and weakness, the Board believes separate compensable 10 percent ratings are warranted for both right and left lumbar radiculopathy that is mild in degree under Diagnostic Code 8520.  

To the extent the Veteran asserts that he also has a neuropathy disability related to the back (i.e., mixed axonal and demyelinating symmetric polyneuropathy), the 2015 EMG reports, and the January 2017 VA examiner both find that such disability, to the extent it is present, is more likely related to other causes, to include vascular disabilities, as opposed to his service-connected back disability.  

The Veteran does not assert he experiences any other objective neurologic abnormalities, including bowel or bladder impairment.

In sum, a rating higher than 20 percent for the Veteran's service connected lumbar spine disability is not warranted.  However, two separate 10 percent ratings for left and right lumbar radiculopathy are respectively awarded.

II. Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date prior to December 4, 2003 for a rating in excess of 20 percent disabling for residuals, fracture, lumbar vertebra.  He made this assertion in a Notice of Disagreement received in July 2016.  

Significantly, the effective date for the increased evaluation from 10 to 20 percent was assigned in a rating decision dated March 11, 2004.  The Veteran was notified of that decision in a letter dated March 18, 2004.  A review of the electronic claims file fails to show that the Veteran filed a Notice of Disagreement with that decision within one year from the date he was notified of the decision, nor did he submit new and material evidence within that year.  The March 2004 rating decision is accordingly final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.104 (a), 20.1103 (2017).

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that once a rating decision that establishes an effective date for an award becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE). The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there is no valid freestanding claim for an earlier effective date.  The Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.

The Veteran in this case did not appeal the March 2004 rating decision, and has not alleged CUE in any prior rating decision.  The Board is bound by the laws and regulations of VA regarding finality of prior decisions, and has no alternative but to dismiss the issues on appeal for failure to present a valid claim. As such, under Rudd, the appeal must be dismissed.  











	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability rating in excess of 20 percent for residuals, fracture, lumbar vertebra is denied.

A separate 10 percent disability rating for left lower extremity lumbar radiculopathy is granted.

A separate 10 percent disability rating for right lower extremity lumbar radiculopathy is granted.

The appeal seeking entitlement to an earlier effective date prior to December 4, 2003 for the award of a 20 percent evaluation for residuals, fracture, lumbar vertebra, is dismissed.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


